DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Herman reference (US Patent No. 5,472,463) in view of the Speidel reference (US Patent Publication No. 2014/0311142).
5.	Regarding claim 1, the Herman reference discloses:
a system (FIG. 3), comprising:
an air intake apparatus (47) comprising an intake manifold (49) and an air filter box (48), wherein the air filter box (48) is mounted to the intake manifold (49) via a connection (FIG. 3).
	The Herman reference discloses the invention as essentially claimed.  However, the Herman reference fails to disclose that the connection is a rotatable bearing.
	The Speidel reference teaches it is conventional in the art of intake manifolds to provide as taught in [Paragraph 0021] a connection of a rotatable bearing [Paragraph 0021].  Such configurations/structures would allow increased freedom of movement [Paragraph 0021].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Herman reference, such that the system further includes a connection that is a rotatable bearing, as clearly suggested and taught by the Speidel reference, in order to allow rotational movement [Paragraph 0018]. 
6.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Herman reference in view of the Speidel reference and further in view of the Morimoto reference (US Patent Publication No. 2018/0045146).
7.	Regarding claim 2, the Herman reference fails to disclose:
wherein the intake manifold comprises a first rigid portion and a second deformable portion, wherein a rigidity of the first rigid portion is greater than a rigidity of the second deformable portion, and wherein the rotatable bearing is physically coupled to the first rigid portion of the intake manifold.
The Morimoto reference teaches it is conventional in the art of intake manifold to provide as taught in (FIG. 6) wherein the intake manifold (31) comprises a first rigid portion (85) and a second deformable portion (86), wherein a rigidity of the first rigid portion (85) is greater than a rigidity of the second deformable portion (86) [Paragraph 0061—teaching that the pieces (85, 86, 87) may be given with suitable levels of stiffness by selecting the material, the shape and the thickness, therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to develop a first portion that is more rigid than the second portion], and wherein a connection (41) is physically coupled to the to the first rigid portion (85) of the intake manifold (31) (FIG. 6).  Such configurations/structures would allow the main piece to suffer less deformation as a result of a load applied from the front side of the intake manifold [Paragraph 0061].
The combination of the Herman reference and the Morimoto reference teach the invention as essentially claimed.  However, the modified Herman reference fails to disclose a connection is a rotatable bearing.
 	The Speidel reference teaches it is conventional in the art of intake manifolds to provide as taught in [Paragraph 0021] a connection of a rotatable bearing [Paragraph 0021].  Such configurations/structures would allow increased freedom of movement [Paragraph 0021].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Herman reference, such that the system further includes wherein the intake manifold comprises a first rigid portion and a second deformable portion, wherein a rigidity of the first rigid portion is greater than a rigidity of the second deformable portion, and wherein a connection is physically coupled to the first rigid portion of the intake manifold and the connection that is a rotatable bearing, as clearly suggested and taught by the Morimoto reference and the Speidel reference, in order to allow rotational movement [Paragraph 0018] and the main piece to suffer less deformation as a result of a load applied from the front side of the intake manifold [Paragraph 0061]. 
8.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Herman reference in view of the Speidel reference and further in view of the Morimoto reference and further in view of the Durey reference (French Reference No. FR 2913462).  
9.	Regarding claim 3, the Herman reference fails to disclose:
wherein the air filter box comprises a first rigid portion and a second deformable portion, wherein the rigidity of the first rigid portion is greater than a rigidity of the second deformable portion, and wherein the rotatable bearing is physically coupled to the first rigid portion of the air filter box. 
The Durey reference teaches it is conventional in the art of air filters to provide as taught in (FIGS. 1-7) wherein the air filter box (1) comprises a first rigid portion (8) and a second deformable portion (20), wherein the rigidity of the first rigid portion (8) is greater than a rigidity of the second deformable portion (FIG. 6), and wherein a connection (19) is physically coupled to the first rigid portion (8) of the air filter box (1).  Such configurations/structures would allow for improved safety of pedestrians during collisions [Detailed Description—Paragraph 0001].  
The combination of the Herman reference with the Durey reference teaches the invention as essentially claimed.  However, the modified Herman reference fails to disclose a connection that is a rotatable bearing.  
The Speidel reference teaches it is conventional in the art of intake manifolds to provide as taught in [Paragraph 0021] a connection of a rotatable bearing [Paragraph 0021].  Such configurations/structures would allow increased freedom of movement [Paragraph 0021].  
	Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the system of the Herman reference, such that the system further includes wherein the air filter box comprises a first rigid portion and a second deformable portion, wherein the rigidity of the first rigid portion is greater than a rigidity of the second deformable portion, and wherein a connection is physically coupled to the first rigid portion of the air filter box and the connection that is a rotatable bearing, as clearly suggested and taught by the Durey reference and the Speidel reference, in order to allow rotational movement [Paragraph 0018] and improved safety of pedestrians during collisions [Detailed Description—Paragraph 0001].    
10.	Regarding claim 4, the Herman reference fails to disclose:
wherein the second deformable portions of the intake manifold and the air filter box face a direction parallel to a direction of forward vehicle travel, and wherein the first rigid portions of the intake manifold and the air filter box face a direction opposite the direction of forward vehicle travel.
	The Morimoto reference teaches that the first rigid portion (85) faces opposite to the direction of forward vehicle travel and the second deformable portion (86) face a direction parallel to a direction of forward vehicle travel (FIG. 6).  Similarly, the Durey reference teaches that the rigid portions and deformable portions are all around the perimeter of the air filter box and therefore can be shown to face in the forward direction for the deformable portions and the rear direction for the rigid portion (FIGS. 1-7).  The motivations to combine are the same as presented in claims 2 and 3.  Accordingly, claim 4 is obvious in light of the combination of the Herman, Speidel, Morimoto, and Durey references.  
Allowable Subject Matter
11.	Claims 10-20 allowed.
12.	Claims 5-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747